 SADDLEBACK COMMUNITY HOSPITAL247Saddleback Community Hospital and Retail ClerksUnion Local 324, Retail Clerks International Asso-ciation,AFL-CIO,Petitioner.Case 21-RC-13984March 23, 1976DECISION ON REVIEWOn December 11, 1974, the Regional Director forRegion 21 issued a Decision and Order in the above-entitled proceeding in which he found inappropriatethe Petitioner's requested unit combining, but limitedto,certain employees in the Employer's hospitalpharmacy and medical clinic pharmacy and furtherfound inappropriate the units alternatively sought bythe Petitioner including,inter alia,separate unitscomprised solely of certain employees in theEmployer's hospital pharmacy and medical clinicpharmacy, respectively.He, therefore, concludedthat the instant petition should be dismissed. There-after, in accordance with Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, the Petitioner filed a timelyrequest for review of the Regional Director's decisionon the ground that he departed from officially re-ported Board precedent.' The Employer filed an op-position thereto.By telegraphic order dated May 20, 1975, theBoard granted the request for review. Thereafter, theEmployer and the Petitioner filed briefs on review?The Board has considered the entire record in thisproceeding with respect to theissueunder review,including the briefs on review filed by the parties,and hereby adopts the findings I and conclusions ofthe Regional Director as set forth in his Decision andOrder, the pertinent portions of which are attachedhereto as an Appendix.The Petitioner limited its request for review to the issue of the appropri-ateness of a unit comprised solely of certain employees in the Employer'smedical clinic pharmacy.2The Petitioner's request for oral argument is hereby denied as the recordand the briefs on review adequately present the issue herein.3 In view of our decision herein,we find it unnecessary to pass upon thealleged supervisory status of certain pharmacists of the Employer.Addition-ally,we specifically do not adopt the Regional Director's finding that thereare significant contacts between the employees in the Employer'smedicalclinic pharmacy and those in its hospital pharmacy.We find,however, thatthe other factors relied on by the Regional Director fully support his conclu-sion that these employees share a substantial community of interest andthat,therefore,separate units comprised of employees at each of the phar-macies,respectively,are inappropriate.Sav-On Drugs,Inc.,138 NLRB 1032 (1962),andHaag Drug Company,Incorporate4169 NLRB 877 (1968),relied on by our dissenting colleagues,are inapposite here, inasmuch as they involve the issue of the appropriate-ness of single-location units within retail chains. The instant case,however,involves the issue of the appropriateness of a single unit limited to one oftwo pharmacies within a unified health care institution and, therefore, thecongressional mandate to avoid undue proliferation of units within thisindustry is fully applicable herein.MEMBERSFANNING and JENKINS,dissenting:The Employer operates two physically separate fa-cilities, an acutecare nonprofit hospitaland a medi-cal clinic. Each facility has its own pharmacy. Thequestion before us on review of the RegionalDirector's decision is whether or not the employeesof the clinic pharmacy are entitled to separate repre-sentation. Our majority colleagues conclude that theemployees of both pharmacies share a substantialcommunity of interest and therefore a unit limited tothe employees of the clinic pharmacy would be inap-propriate.We disagree for the followingreasons:At the outset, it is important to note that each ofthe pharmacies has a totally different function andpurpose. The clinic pharmacy is licensed by the Stateof Californiaas a retailpharmacy and, as such, itserves the needs of the clinic's outpatients and thegeneral public as well by the sale of prescriptiondrugs and a wide variety of items of the type usuallyfound in any retail drugstore. It is operated as a prof-it-making venture and it welcomes the business ofanyone who chooses to utilize itsservices.The staffof the clinic pharmacy is comprised of five pharma-cists,nineclerks and/or typists, and a storekeeper.The clerks gather necessary information from thecustomers, issue customer receipts for prescriptions,and stock shelves. The typists prepare prescriptionlabels,maintaina new prescription log, andassist theclerks when necessary. No more than a high schooleducation is required for employment as a clerk or atypist.The hospital pharmacy, on the other hand, doesnot deal at all with the general public. Even withrespect to the patients it serves, there is no directrelationship between the pharmacy and the patients.Rather, the hospital pharmacy functions as a suppor-tive arm of the medical staff of the hospital. The hos-pitalpharmacy is comprised of three pharmacistsand three drug technicians. The drug technicians, inaddition to assisting the pharmacists and performingthe typical clerk functions, also perform such tasks aspicking up and delivering prescription orders anddrugs at the various nurses' stations throughout thehospital;maintaining patient profile records on thedrug allergies of the patients; filing narcotic drug rec-ords; and maintaining records on the unit dose pack-aging machine. To be employed as a drug technician,the applicant is expected to have a high school edu-cation and the equivalent of 2 years' experience inthis classification. By the same token, to be employedas a hospital pharmacist the applicant is expected tohave at least a year's prior in-hospital pharmacy ex-perience.There are of course things which are common tothe employees at both pharmacies. For example, they223 NLRB No. 45 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDare all hourly paid; they are subject to the same over-all supervision and labor relations policies; and theyall receive the same fringe benefits.However, in ourjudgment,the differences far outweigh the similari-tiesthat exist between the two groups. The purposeand function of the two facilities are greatly differ-ent, the experience requirements for all classificationemployed at the hospital pharmacy far exceed thoserequired of the employees at the clinic pharmacy,and, correspondingly, the wage rates for the twogroups of employees are not the same. There is nointerchange between the employees of the two phar-macies4 and, in fact, they have little or no contactwith each other. Also, as previously indicated, thetwo pharmacies are in separate physical locations.The clinic pharmacy has its own manager, Mr. Ju-chau,s who is responsible for the day-to-day opera-tionsof this pharmacy. Juchau advertises for help tofillvacancies,interviews applicants,and makes rec-ommendations as to their hire.Juchau also makesrecommendations concerning promotions and dis-charges, even though all such decisions are ultimatelythe responsibility of his superior, Mr. Ryan.In our view,the evidence establishes the absenceof any interrelationship between the employees ofthe two pharmacies. In fact, it would be difficult forus to conceive of a situation where,with commonownership and control, the separate identity of onefacility has been more clearly established. We are notunmindful of the fact that during the enactment ofthe health care amendments to our Act 6 Congressadmonished the Board to avoid the undue prolifera-tion of bargaining units in this industry.But, at thesame time,Congress also made it clear that it intend-ed and expected that the Board would resolve unitissues inthe health care industry by applying thesame principles it employs in resolving such issues inother industries.We believe that we are being consis-tent with both of these objectives in concluding thatthe clinic pharmacy is a separate retail drugstore and,as such,presumptively appropriate for collective-bar-gaining purposes.7The clinic pharmacy's only effec-tive connection with the hospital is ownership, asnoted above, and it is not part of the hospital healthcare facility. Thus, the pharmacy is not subject towhatever restriction exists against"undue prolifera-tion"of units of health care facilities,but is simply adrugstore like any other drugstore, except that it isowned by a hospital. Obviously, we believe that theevidence has failed to overcome this presumptionthat the single facility here is appropriate. For thesereasons, we would find that the employees of theclinic pharmacy constitute an appropriate unit andwe would direct an election therein .84 Thereis also no interchange betweenemployees of the clinic pharmacyand other clinicemployees.3Mr. Ryan who has the overall responsibility for the operation of bothpharmacies is the immediate supervisor of the employees at the hospitalpharmacy.6P.L. 93-260, effective August 25, 1974.1 Say-On Drugs, Inc.,138 NLRB 1032 (1962);Haag Drug Company, Incor-porated,169 NLRB 877 (1968).8We would find no merit in the Employer's contention that all the clinicpharmacists are supervisors within the meaningof the Act.While it is truethat the pharmacists direct the activities of the clerks and/or typists, suchdirection appears to be routine in nature.Also, although Juchau,the phar-macy manager and an admitted supervisor,is not present in the pharmacyfor approximately 2 hours each day, there is no showing that the pharma-cists on duty have authority to do anything more than grant sick leave in hisabsence. Thus,it seems clear that Juchau retains the authority to make truesupervisory decisions.APPENDIXUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before a hearing officer of the National LaborRelations Board. The hearing officer's rulings madeat the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to the undersigned Regional Di-rector.Upon the entire record in this case, the RegionalDirector finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claim(s) to rep-resent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act, for the following rea-sons:The Employer is a corporation engaged in the op-eration of an acute care, nonprofit hospital and adja-cent medical clinic in Laguna Hills, California. JayF. Roper is the Employer's assistant executive direc-tor and Glenn Simms Ryan is the director of phar-macy.Petitioner t seeks a unit of all full-time and part-time employees employed in the hospital and clinicpharmacies, including clerks, typists, and techni-cians; excluding guards, pharmacists, professionalemployees, and supervisors as defined in the Act.Also, Petitioner seeks a unit, comprising pharmacistsat both pharmacies; excluding all other employees,clerks, typists, technicians, office clerical employees,guards, and supervisors as defined in the Act. At the1The name of Petitioner appears as amended at the hearing. SADDLEBACK COMMUNITY HOSPITAL249hearing and in its posthearing brief,Petitioner arguesthat the above units are appropriate units for purpos-es of collective bargaining but states that smaller,separate units, comprising the hospital pharmacy em-ployees and the clinic pharmacy employees,are alsoappropriate.The Employer contends that such sepa-rate units are the only appropriate units herein andthat the pharmacists at both facilities are not onlyprofessional employees but also supervisors withinthemeaning of the Act and, thus,excluded fromwhatever unit or units may be found appropriate.The Employer takes no position as to whether anoverall unit-or units-of all hospital employees andclinic employees-or separate units of theseemploy-ees-is most appropriate herein,while Petitioner willnot participate in an election among employees insuch a unit.There is no history of collective bargain-ing for these employees.The record reveals that the hospital and clinic are400 feet apart and separated by a street.Althoughfunctionally different,a pharmacy is located withineach facility.Thus, the hospital pharmacy, which isstaffed by 2 pharmacists,the director of pharmacy,and 3 technicians is used exclusively to provide drugsand related materials for the hospital patients and isnot open to the public;while the clinic pharmacy,which employs 5 pharmacists,9 clerks,and a store-keeper, is operated similarly to a retail drugstore,provides drugs for the clinic's outpatients,and servesthe general public.The Employer's hospital is open on a 24-hour-per-day basis and is an acute care hospital facility, pro-viding an emergency room,private room,and wardaccommodations,surgical suites,radiology,patholo-gy, and therapy departments,and analytical labora-tories and pharmacy service.Employees in the hospi-talwork under the directors of nursing,pharmacy,radiology,pathology,and the controller and directorof general services(housekeeping and maintenance).While hospital employees are separately supervisedwithin their various departments,and there is no in-terchange between departments,all hospitalemploy-ees-including the pharmacy technicians and phar-macists-share the same hospital facilities, arehourly paid,have significant contacts with other em-ployees,receive identical benefits,and have the iden-tical holiday and vacation policies. In addition, allemployees are centrally hired, have common ulti-mate supervision, and are subject to the same wagescale.It is clear then that the pharmacy techniciansdo not possess a separate and distinct community ofinterest than that of other hospital employees andthat the pharmacists,who, the parties stipulated, areprofessional employees within the meaning of theAct, share a community of interest with other profes-sional employees in the hospital.As theBoard hasrecently held that establishing separate units in anacute care hospital,in circumstances such as hereininvolved,would lead to severe fragmentation of unitsin the health care industry,I find that the only ap-propriate units in the hospital would include all em-ployees and not smaller,departmental units.Wood-landParkHospital,Inc.,205 NLRB888 (1973).The Employer's clinic provides space for doctor'soffices for the treatment of patients on an outpatientbasis,with ancillaryservices consisting of laboratory,radiology,and physicaltherapydepartments and thepharmacy.Within the clinic, the Employer employstechnicians in the various departments,nurses, andclerical employees.I find that a unit herein limited tothe pharmacy employees would be inappropriate.Thus,the record is clear that the clinic and hospitalpharmacy employees share a definite and distinctcommunity of interest.Although there is no inter-change of said employees,and there is separate, im-mediate supervision, the record discloses that the em-ployees ofbothpharmacies are hourly paid andsubject to the same wage scale;are subject to a com-mon labor relationspolicy withidentical fringe bene-fits,health,and insurance plans;have significantcontacts,and have common ultimate supervision.While the pharmacies have different functions andthe employees have different job titles,examinationof the employee job descriptions and the record fur-ther reveals that the hospital pharmacy techniciansand the clinic pharmacy clerks have similar skills, jobduties, and apparently perform the same sort ofwork,which mainly consists of aiding the pharma-cists.In these circumstances,given the close proximi-ty of the pharmacies,the centralized control of laborrelations,the common ultimate supervision,and theclose community of interest of both pharmacies' em-ployees,as evidenced by the similarity in job dutiesand skills and employee benefits,I find insufficientwarrant to find a unit limited to the clinic pharmacyemployees.Kent PlasticsCorp.,183NLRB 612.Moreover,as the record reveals a significant andclose community of interest shared by all clinic em-ployees-including the pharmacy employees, withidentical employee benefits,the same employee facil-ities,significant daily contacts,and common laborrelationspolicy,and as the clinic appears to be a"health care institution"within the meaning of Sec-tion 2(14) of the Act,itwould be inappropriate tofragment the clinic pharmacy employees from anoverall unit of clinic employees.Woodland Park Hos-pital, Inc., supra.Accordingly,as I have found inappropriate sepa-rate units limited to the employees of the hospitaland clinic pharmacies and, also inappropriate, a unit 250.DECISIONSOF NATIONAL LABOR RELATIONS BOARDcombining-but limited to-the employeesof theORDERpharmacies, and as Petitioner does not desire to par-ticipate in elections in units larger than the ones IIt ishereby ordered that the petition filed hereinhave foundto beinappropriate,I shall dismiss thebe,and it herebyis,dismissed.petition.